Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 16, 2018

                                      No. 04-18-00025-CV

Roderick SANCHEZ, In His Official Capacity as Director, Development Services Department,
      City of San Antonio, and Development Services Department, City of San Antonio,
                                       Appellants

                                                v.

  BOARD OF ADJUSTMENT FOR THE CITY OF SAN ANTONIO and Map Industries,
                        LLC d/b/a U-Pull-It,
                            Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-02439
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER

         Appellees’ brief was due August 10, 2018. On the due date, appellees filed a motion for
extension of time requesting an additional forty-nine days in which to file their brief. The
motion is unopposed. After review, we GRANT appellees’ motion and ORDER appellees to
file their brief in this court on or before September 28, 2018.

      We order the clerk of this court to serve a copy of this order on all counsel.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court